DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.

Claims status
Claims 1-20 are pending, Claim 13 is drawn to non-elected species and Claims 14-20 are withdrawn.

Drawings
The drawings are objected to because Figures 17 B-E use the same symbols for both control and IBD groups making this figures uninterpretable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 2-7 are product claims limited by process step(s). The product claimed in claims 2-7 is identical to product of claim 1. According to MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, term “organ-like” is a relative term which renders the claim indefinite. The term “organ-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the “functionality” of the claimed organoid indefinite. Furthermore, no specific organ has been identified in the claims.
Regarding claim 8, the limitation “organ’s three-dimensional structures” is unclear since no organ has been specified. 
Regarding claims 8, 9 and 10, the term “maintain” or “maintains” is a relative term which renders the claim indefinite. These terms are not defined by the respective claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the following limitations indefinite: “organ's three-dimensional structures” of claim 8, “expression of tight junction proteins” of claim 9 and “expression of P-glycoprotein” of claim 10. Furthermore, no specific organ has been identified in the claims.
Claims 2-13 are rejected due to their dependence on claims 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In view of the MPEP § 2106, claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance: A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Claim Interpretation: With respect to claims 1-13 applicant' s invention is interpreted as an organoid comprising healthy or diseased canine gastrointestinal tract epithelium-derived cells that have three-dimensional structure and express tight-junction proteins and P-glycoprotein. 
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter: Claims 1-13 are directed to an organoid, which is a product. Therefore, claims 1-13 are directed to statutory subject matter. 
2A) Judicial Exception
            1) Does the claim recite a judicial exception? 
Claims 1-13 recite a judicial exception because an organoid comprising healthy or diseased canine gastrointestinal tract epithelium-derived cells that have three-dimensional structure and express tight-junction proteins and P-glycoprotein is a nature-based product that are not markedly different from their natural counterparts.
According to MPEP 2016.04(b), “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”
The naturally occurring counterpart to the claimed organoid is the canine gastrointestinal tract epithelium. A skilled artisan knows that gastrointestinal tract epithelium in both healthy and diseased subjects has a three-dimensional structure and epithelial cells in gastrointestinal epithelium express tight junction proteins and P-glycoproteins. 
2) Does the claim recite additional elements that integrate the judicial exception into a practical application? Claims 1-13 do not recite additional elements that integrate the judicial exception into a practical application because the claims do not recite any additional limitations beyond an organoid comprising healthy or diseased canine gastrointestinal tract epithelium-derived cells that have three-dimensional structure and express tight-junction proteins and P-glycoprotein.

2B) Significantly More: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 1-13 do not recite any additional elements.
Summary: On balance the relevant factors weigh against eligibility and claims 1-13 do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Retting et al (US 20210284967 A1, effective filing date 2016-11-10).
Regarding claims 1-7, considering the claim interpretation and 112b issues noted above, Retting teaches polarized intestinal epithelium 3D culture model in [0009] which comprises of primary epithelial cells [0019]. It is inherent that primary epithelial cells are differentiated.  Retting also teaches in [0011] that their 3D culture model maintains “epithelial morphology and function for an extended period of time in culture”. In [0183], Retting teaches an embodiment in which the primary intestinal epithelial cells used in their model may be derived from a list of subjects and in [0115] they identify dogs as one of the possible subjects. 
Regarding claim 8, considering the 112b issues noted above, Retting teaches in [0010] that their 3D culture model “exhibit native-like layered architecture”.
Regarding claim 9, considering the 112b issues noted above, Retting teaches a 3D culture model from intestinal epithelium ([0009]) that expresses E-cadherin, a tight junction protein (see Figures 2E and 11B for immunohistochemistry for this protein).
Regarding claim 10, considering the 112b issues noted above, Retting teaches that their 3D culture model expresses P-glycoprotein in [0010].
Regarding claims 11-13, Retting teaches in [0019] an embodiment in which the primary intestinal epithelial cells used in their model may be derived from a diseased donor that has “celiac disease, Crohn's disease, ulcerative colitis, irritable bowel syndrome, hemorrhoids, diverticulitis, inflammatory bowel disease, microscopic colitis, lymphocytic colitis, collagenous colitis, an endocrine disorder, a metabolic disorder, obesity, diabetes, dyslipidemia, intestinal or colorectal cancer.”

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632